 

Exhibit 10.2

 

GUARANTY

 

This Guaranty, dated as of January 29, 2019 (this “Guaranty”) is made by
FATBURGER NORTH AMERICA, INC., a Delaware corporation, PONDEROSA FRANCHISING
COMPANY LLC, a Delaware limited liability company, BONANZA RESTAURANT COMPANY
LLC, a Delaware limited liability company, PONDEROSA INTERNATIONAL DEVELOPMENT,
INC., a Delaware corporation, PUERTO RICO PONDEROSA, INC., a Delaware
corporation, HURRICANE AMT LLC, a Delaware limited liability company, BUFFALO’S
FRANCHISE CONCEPTS INC., a Delaware corporation, FATBURGER CORPORATION, a
Delaware corporation and HOMESTYLE DINING LLC, a Delaware limited liability
company(together each other entity that becomes a guarantor hereunder, the
“Guarantors”) in favor of THE LION FUND, L.P. and THE LION FUND II, L.P. (each a
“Lender”, and together with their respective successors and assigns,
collectively, the “Lenders”).

 

RECITALS:

 

WHEREAS, FAT Brands Inc., a Delaware corporation (the “Company”) and Guarantors
have entered into that certain Loan and Security Agreement, dated as of the date
hereof (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”) with the Lenders;

 

WHEREAS, the Guarantors will derive substantial direct and indirect benefit from
the transactions contemplated by the Loan Agreement and the other Loan
Documents; and

 

WHEREAS, it is a condition to the Lenders making any loans or otherwise
extending credit or other financial accommodations under the Loan Agreement that
the Guarantors shall guarantee the due payment and performance of all Guaranteed
Obligations (as hereinafter defined) by entering into this Guaranty.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Guarantor hereby agrees with the Lenders,
for the benefit of the Lenders, as follows:

 

Section 1. Definitions. All capitalized terms not otherwise defined in this
Guaranty that are defined in the Loan Agreement shall have the meanings assigned
to such terms by the Loan Agreement.

 

Section 2. Guaranty of the Obligations. Each Guarantor hereby irrevocably and
unconditionally guarantees to the Lenders for the benefit of the Lenders the due
and punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the United States
Bankruptcy Code (the “Bankruptcy Code”, 11 U.S.C. § 362(a)) (collectively, the
“Guaranteed Obligations”). Without limiting the generality of the foregoing,
each Guarantor’s liability shall extend to all amounts that constitute part of
the Guaranteed Obligations and would be owed by the Borrower to the Lenders
under the Loan Documents but for the fact that they are unenforceable or not
allowable due to insolvency or the existence of a bankruptcy, reorganization or
similar proceeding involving the Borrower.

 

1

 

 

Section 3. Payment by Guarantors. Each Guarantor hereby agrees, in furtherance
of the foregoing and not in limitation of any other right which the Lenders may
have at law or in equity against such Guarantor by virtue hereof, that upon the
failure of the Borrower to pay any of the Guaranteed Obligations when and as the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)), such Guarantor will upon demand pay,
or cause to be paid, in immediately available funds, to the Lenders, an amount
equal to the sum of the unpaid principal amount of all Guaranteed Obligations
then due as aforesaid, all accrued and unpaid interest on such Guaranteed
Obligations (including interest which, but for a Borrower becoming the subject
of a case under the Bankruptcy Code, would have accrued on such Guaranteed
Obligations, whether or not a claim is allowed against such Borrower for such
interest in the related bankruptcy case) and all other Guaranteed Obligations
then owed to the Lenders as aforesaid. Each Guarantor hereby agrees that all
payments under this Agreement will be paid to the Lenders, without setoff,
deduction or counterclaim at the office of the Lenders located at the address
specified in the Loan Agreement in U.S. dollars and in immediately available
funds.

 

Section 4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than the indefeasible payment
in full in cash of the Obligations (other than contingent indemnification
obligations not yet due and owing) or the termination or expiration of the Loan
Agreement (“Payment in Full”). In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:

 

(a) This Guaranty is a guaranty of payment and not of collectability. This
Guaranty is a primary obligation of each Guarantor and not merely a contract of
surety.

 

(b) The Lenders may enforce this Guaranty upon the occurrence of an Event of
Default notwithstanding the existence of any dispute between the Borrower and
the Lenders with respect to the existence of such Event of Default.

 

(c) The obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other Guarantor, and a
separate action or actions may be brought and prosecuted against each Guarantor
whether or not any action is brought against the Borrower or any of such other
Guarantors and whether or not the Borrower is joined in any such action or
actions.

 

(d) The Lenders, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations in accordance
with the Loan Agreement; (ii) settle, compromise, release or discharge, or
accept or refuse any offer of performance with respect to, or substitutions for,
the Guaranteed Obligations or any agreement relating thereto, or subordinate the
payment of the same to the payment of any other obligations; (iii) request and
accept other guaranties of the Guaranteed Obligations and take and hold security
for the payment hereof or the Guaranteed Obligations; (iv) release, surrender,
exchange, substitute, compromise, settle, rescind, waive, alter, subordinate or
modify, with or without consideration, any security for payment of the
Guaranteed Obligations, any other guaranties of the Guaranteed Obligations, or
any other obligation of any other Person with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of the Lenders in respect hereof or the Guaranteed Obligations and
direct the order or manner of sale thereof, or exercise any other right or
remedy that the Lenders may have against any such security, in each case as the
Lenders in their discretion may determine consistent herewith and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against the Borrower or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Loan
Documents.

 

2

 

 

(e) This Guaranty and the obligations of each Guarantor hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than Payment in
Full), including the occurrence of any of the following, whether or not such
Guarantor shall have had notice or knowledge of any of them: (i) any failure or
omission to assert or enforce, or agreement or election not to assert or
enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Loan Documents, at law, in equity or
otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any other guaranty of or security for the payment of
the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) of any of the
other Loan Documents or any agreement or instrument executed pursuant thereto,
or of any other guaranty or security for the Guaranteed Obligations; including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to the Borrower or otherwise; (iii) the
Guaranteed Obligations, or any agreement relating thereto other than this
Guaranty, at any time being found to be illegal, invalid or unenforceable in any
respect; (iv) the application of payments received from any source (other than
payments received pursuant to the other Loan Documents or from the proceeds of
any security for the Guaranteed Obligations, except to the extent such security
also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though the Lenders might have elected to apply such payment to
any part or all of the Guaranteed Obligations; (v) any change, restructuring or
termination of the corporate structure or existence of any Loan Party, including
without limitation as a result of the Lenders’ consent to the change,
reorganization or termination of the corporate structure or existence of any
Loan Party and to any corresponding restructuring of the Guaranteed Obligations;
(vi) any failure to perfect or continue perfection of a security interest in any
collateral which secures any of the Guaranteed Obligations; (vii) any taking,
exchange, release or non-perfection of any collateral for all or any of the
Guaranteed Obligations; (viii) any manner of application of collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any collateral for all or any of the Guaranteed
Obligations or any other obligations of any other Person under the Loan
Documents or any other assets of Borrower or any of its Affiliates; (ix) any
failure of the Lenders to disclose to any Loan Party any information relating to
the business, condition (financial or otherwise), operations, properties or
prospects of any Person now or in the future known to the Lenders (and each
Guarantor hereby irrevocably waives any duty on the part of the Lenders to
disclose such information); (x) any defenses, set-offs or counterclaims which
Borrower may allege or assert against the Lenders in respect of the Guaranteed
Obligations, other than Payment in Full, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; (xi) any other act or thing or omission, or delay to
do any other act or thing, which may or might in any manner or to any extent
vary the risk of such Guarantor as an obligor in respect of the Guaranteed
Obligations; and (xii) any other circumstance or any existence of or reliance on
any representation by the Lenders that might otherwise constitute a defense
available to, or a discharge of, the Borrower, such Guarantor or any other
Guarantor, surety or other Person.

 

3

 

 

Section 5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit
of the Lenders: (a) any right to require the Lenders, as a condition of payment
or performance by such Guarantor, to (i) proceed against the Borrower, any other
Guarantor or any other Person, (ii) proceed against or exhaust any security held
from the Borrower, any such other Guarantor or any other Person, (iii) proceed
against or have resort to any balance of any deposit account or credit on the
books of the Lenders in favor of the Borrower or any other Person, or (iv)
pursue any other remedy in the power of the Lenders whatsoever; (b) any defense
arising by reason of the incapacity, lack of authority or any disability or
other defense of the Borrower or any other Guarantor, including any defense
based on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of the Borrower or any other Guarantor
from any cause other than Payment in Full; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon the Lenders’ errors or omissions in the
administration of the Guaranteed Obligations, except behavior which is
determined by a final nonappealable judgment by a court of competent
jurisdiction to have resulted from bad faith or gross negligence; (e) (i) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of such
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and (iv)
promptness, diligence and any requirement that the Lenders protect, secure,
perfect or insure any security interest or lien or any property subject thereto;
(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder, notices of any renewal, extension or modification
of the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to the Borrower and notices of any of the matters referred
to in Section 4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

 

Section 6. Waiver of Subrogation, Contribution, etc. Subject to Section 11, each
Guarantor hereby waives any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against the Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against the Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
the Lenders now have or may hereafter have against the Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by the Lenders or the Collateral Agent, for the benefit of the
Lenders. In addition, until Payment in Full, each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor of the Guaranteed Obligations. Each Guarantor further agrees that, to
the extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against the Borrower or against any collateral or security,
and any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights the Lenders may have
against the Borrower, to all right, title and interest the Lenders or the
Collateral Agent, for the benefit of the Lenders, may have in any such
collateral or security, and to any right the Lenders or the Collateral Agent,
for the benefit of the Lenders, may have against such other guarantor. If any
amount shall be paid to any Guarantor on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time before Payment
in Full, such amount shall be held in trust for the Lenders and shall forthwith
be paid over to the Lenders to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

 

Section 7. Subordination of Other Obligations. Any Indebtedness of the Borrower
or any Guarantor now or hereafter held by any Guarantor is hereby subordinated
in right of payment to the Guaranteed Obligations, and any such Indebtedness
collected or received by any Guarantor after an Event of Default has occurred
and is continuing shall be held in trust for the Lenders and shall forthwith be
paid over to the Lenders to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of such Guarantor under any other provision hereof.

 

4

 

 

Section 8. Authority of Guarantors or Borrower. It is not necessary for the
Lenders to inquire into the capacity or powers of the Guarantors or the Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

 

Section 9. Financial Condition of Borrower. The Loan may be made to the Borrower
or continued from time to time without notice to or authorization from any
Guarantor, regardless of the financial or other condition of the Borrower at the
time of any such grant or continuation. The Lenders shall have no obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of the Borrower. Each Guarantor
acknowledges that it has adequate means to obtain information from the Borrower
on a continuing basis concerning the financial condition of the Borrower and its
ability to perform its obligations under the Loan Documents, and each Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of the Borrower and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of the Lenders to disclose any matter, fact or
thing relating to the business, operations or conditions of the Borrower now
known or hereafter known by the Lenders.

 

Section 10. Bankruptcy, etc.

 

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of the Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against the Borrower or any other Guarantor. The obligations
of each Guarantor hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of the Borrower or any other Guarantor or by any
defense which the Borrower or any other Guarantor may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.

 

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of such Guarantor and the Lenders that the Guaranteed Obligations
which are guaranteed by each Guarantor pursuant hereto should be determined
without regard to any rule of law or order which may relieve the Borrower of any
portion of such Guaranteed Obligations as a result of its bankruptcy, insolvency
receivership, reorganization, liquidation or arrangement. Each Guarantor will
permit any trustee in bankruptcy, receiver, debtor in possession, assignee for
the benefit of creditors or similar person to pay the Lenders, or allow the
claim of the Lenders in respect of, any such interest accruing after the date on
which such case or proceeding is commenced.

 

5

 

 

(c) In the event that all or any portion of the Guaranteed Obligations are paid,
the obligations of each Guarantor hereunder shall continue and remain in full
force and effect or be reinstated, as the case may be, in the event that all or
any part of such payment(s) are rescinded or recovered directly or indirectly
from the Lenders as a preference, fraudulent transfer or otherwise, and any such
payments which are so rescinded or recovered shall constitute Guaranteed
Obligations for all purposes hereunder. EACH GUARANTOR SHALL DEFEND AND
INDEMNIFY THE LENDERS FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY, COST
OR EXPENSE UNDER THIS SECTION 10(c) (INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT INCLUDING SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED
LENDERS’ OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
OR EXPENSE THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED LENDERS’ GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 11. Contribution and Subrogation. In order to provide for just and
equitable contribution among the Guarantors, the Guarantors agree that in the
event a payment shall be made on any date under this Guaranty by any Guarantor
(the “Funding Guarantor”), each other Guarantor (each a “Contributing
Guarantor”) shall indemnify the Funding Guarantor in an amount equal to the
amount of such payment, in each case multiplied by a fraction the numerator of
which shall be the net worth of the Contributing Guarantor as of such date and
the denominator of which shall be the aggregate net worth of all the
Contributing Guarantors together with the net worth of the Funding Guarantor as
of such date. Any Contributing Guarantor making any payment to a Funding
Guarantor pursuant to this Section 11 shall be subrogated to the rights of such
Funding Guarantor to the extent of such payment.

 

Section 12. Fraudulent Transfer Laws. Anything contained in this Guaranty to the
contrary notwithstanding, the obligations of each Guarantor under this Guaranty
on any date shall be limited to a maximum aggregate amount equal to the largest
amount that would not, on such date, render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code of the United States or any applicable provisions of comparable
laws relating to bankruptcy, insolvency, or reorganization, or relief of debtors
(collectively, the “Fraudulent Transfer Laws”), but only to the extent that any
Fraudulent Transfer Law has been found in a final non-appealable judgment of a
court of competent jurisdiction to be applicable to such obligations as of such
date, in each case

 

(a) after giving effect to all liabilities of such Guarantor, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws, but
specifically excluding

 

(i) any liabilities of such Guarantor in respect of intercompany indebtedness to
the Borrower or other affiliates of the Borrower to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder;

 

6

 

 

(ii) any liabilities of such Guarantor under this Guaranty; and

 

(iii) any liabilities of such Guarantor under other guarantees of and joint and
several co-borrowings of Indebtedness, entered into on the date this Guaranty
becomes effective, which contain a limitation as to maximum amount substantially
similar to that set forth in this Section 12 (each such other guarantee and
joint and several co-borrowing entered into on the date this Guaranty becomes
effective, a “Competing Guaranty”) to the extent such Guarantor’s liabilities
under such Competing Guaranty exceed an amount equal to (x) the aggregate
principal amount of such Guarantor’s obligations under such Competing Guaranty
(notwithstanding the operation of that limitation contained in such Competing
Guaranty that is substantially similar to this Section 12), multiplied by (y) a
fraction (I) the numerator of which is the aggregate principal amount of such
Guarantor’s obligations under such Competing Guaranty (notwithstanding the
operation of that limitation contained in such Competing Guaranty that is
substantially similar to this Section 12), and (II) the denominator of which is
the sum of (A) the aggregate principal amount of the obligations of such
Guarantor under all other Competing Guaranties (notwithstanding the operation of
those limitations contained in such other Competing Guaranties that are
substantially similar to this Section 12), (B) the aggregate principal amount of
the obligations of such Guarantor under this Guaranty (notwithstanding the
operation of this Section 12, and (C) the aggregate principal amount of the
obligations of such Guarantor under such Competing Guaranty (notwithstanding the
operation of that limitation contained in such Competing Guaranty that is
substantially similar to this Section 12)); and

 

(b) after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of any agreement (including
any such right of contribution under Section 11).

 

Section 13. Representations and Warranties. Each Guarantor hereby represents and
warrants as follows:

 

(a) There are no conditions precedent to the effectiveness of this Guaranty.
Such Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements involving the Borrower contemplated by
the Loan Documents and that the waivers set forth in this Guaranty are knowingly
made in contemplation of such benefits.

 

7

 

 

(b) Such Guarantor has, independently and without reliance upon the Lenders and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Guaranty.

 

(c) The obligations of such Guarantor under this Guaranty are the valid, binding
and legally enforceable obligations of such Guarantor, and this Guaranty has
been duly and validly executed and delivered by such Guarantor.

 

Section 14. Right of Set-Off. If an Event of Default shall have occurred and be
continuing, the Lenders are hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by the Lenders to or for the credit or the account of any
Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing under this Guaranty to the Lenders, irrespective of whether
or not the Lenders shall have made any demand under this Guaranty and although
such obligations of such Guarantor may be contingent or unmatured or are owed to
a branch or office of the Lenders different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of the Lenders under
this Section are in addition to other rights and remedies (including other
rights of setoff) that the Lenders may have. The Lenders agree to notify such
Guarantor promptly after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

Section 15. Amendments, Joinder, Etc. No amendment or waiver of any provision of
this Guaranty and no consent to any departure by any Guarantor therefrom shall
in any event be effective unless the same shall be in writing and signed by such
Guarantor and the Lenders, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. This
Guaranty may be supplemented to add additional Guarantors by means of a joinder
in the form of Annex I signed by the entity to be added and the Lenders, upon
the execution of which such additional Guarantor shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein. The execution and delivery of any instrument adding an additional
Guarantor as a party to this Guaranty shall not require the consent of any other
Guarantor hereunder. The rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Guaranty.

 

Section 16. Notices, Etc. All notices and other communications provided for
hereunder shall be sent to the addresses and in the manner provided for in
Section 13.4 of the Loan Agreement. All such notices and communications shall be
effective as provided in Section 13.4 of the Loan Agreement.

 

Section 17. Continuing Guaranty: Assignments under the Loan Agreement. This
Guaranty is a continuing guaranty and applies to all Guaranteed Obligations,
whether existing now or in the future and shall (a) remain in full force and
effect until Payment in Full, (b) be binding upon each Guarantor and its
successors and assigns, and (c) inure to the benefit of and be enforceable by
the Lenders and its successors and permitted transferees and assigns. Without
limiting the generality of the foregoing clause, when the any Lender assigns or
otherwise transfers any interest held by it under the Loan Agreement or other
Loan Document to any other Person pursuant to the terms of the Loan Agreement or
such other Loan Document, that other Person shall thereupon become vested with
all the benefits held by the Lenders under this Guaranty.

 

8

 

 

Section 18. INDEMNITY. EACH GUARANTOR SHALL (AND HEREBY DOES) INDEMNIFY THE
LENDERS AND EACH RELATED PARTY OF EACH LENDER (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS (INCLUDING ALL REASONABLE
FEES, EXPENSES AND DISBURSEMENTS OF ANY LAW FIRM) OF ANY KIND OR NATURE
WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ANY
INDEMNITEE IN ANY WAY RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH THE
EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE, OR ADMINISTRATION OF THIS
GUARANTY; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE (ALL THE FOREGOING, COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”).

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR SHALL NOT
ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS GUARANTY OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY, ANY ADVANCE OR THE USE OF THE PROCEEDS
THEREOF. NO INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY UNLESS
DUE TO ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED IN A FINAL,
NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION.

 

ALL AMOUNTS DUE UNDER THIS SECTION 18 SHALL BE PAYABLE WITHIN TEN (10) BUSINESS
DAYS AFTER DEMAND THEREFOR. THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
TERMINATION OF THE LOAN DOCUMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE
OF ALL THE OTHER OBLIGATIONS.

 

9

 

 

Section 19. Survival of Representations, Warranties and Agreements; Termination.
All representations, warranties and agreements made hereunder or other documents
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery hereof and thereof. Such representations and warranties have been
or will be relied upon by the Lenders, regardless of any investigation made by
the Lenders or on their behalf and notwithstanding that the Lenders may have had
notice or knowledge of any Default at the time of any Loan under the Loan
Agreement, and shall continue in full force and effect until Payment in Full.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of the Guarantors set forth in Section 19 shall survive Payment in
Full.

 

Section 20. No Waiver; Remedies Cumulative. No failure on the part of any Lender
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided in this Guaranty are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Section 21. Severability. If any provision of this Guaranty is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Guaranty shall not be affected or impaired
thereby and (b) the parties hereto shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 22. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

Section 23. APPLICABLE LAW. THIS GUARANTY shall be governed by and construed in
accordance with the laws of the State of New York, WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES.

 

Section 24. CONSENT TO JURISDICTION.

 

(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS GUARANTY, EACH GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GUARANTOR
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF
THIS GUARANTY OR OTHER DOCUMENT RELATED HERETO. EACH GUARANTOR WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

10

 

 

(b) Nothing in this Section 24 shall affect the right of the Lenders to serve
legal process in any other manner permitted by law or affect the right of the
Lenders to bring any action or proceeding against any Guarantor in the courts of
any other jurisdiction.

 

Section 25. WAIVER OF JURY TRIAL. EACH PARTY TO THIS GUARANTY HEREBY EXPRESSLY
AND IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER THIS GUARANTY OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS GUARANTY, OR THE TRANSACTIONS RELATED HERETO, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 26. Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Guaranteed
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law, shall not exceed the maximum rate
permitted by law (the “Maximum Rate”). If the rate of interest (determined
without regard to the preceding sentence) under the Loan Agreement at any time
exceeds the Maximum Rate, the outstanding amount of the Loan made thereunder
shall bear interest at the Maximum Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in the Loan Agreement had at all times
been in effect. In addition, if when the Loan made thereunder is repaid in full
the total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in the Loan Agreement had at
all times been in effect, then to the extent permitted by law, the Guarantors
shall pay to the Lenders an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Maximum Rate had at all times been in effect. Notwithstanding the foregoing, it
is the intention of the Lenders and each Guarantor to conform strictly to any
applicable usury laws. Accordingly, if the Lenders contract for, charge, or
receive any consideration which constitutes interest in excess of the Maximum
Rate, then any such excess shall be cancelled automatically and, if previously
paid, shall at the Lenders’ option be applied to the outstanding amount of the
Obligations under the Loan Agreement or be refunded to the Borrower.

 

Section 27. Payments Free of Taxes. Any and all payments by or on account of any
Guaranteed Obligation hereunder shall be made free and clear of and without
reduction or withholding for any taxes.

 

11

 

 

Section 28. Counterparts. This Guaranty may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart signature page by electronic mail or facsimile is as effective as
executing and delivering this Guaranty in the presence of the other parties to
this Guaranty.

 

Section 29. USA Patriot Act Notice. The Lenders, subject to the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”),
hereby notifies each Guarantor that pursuant to the requirements of the Act, it
is required to obtain, verify and record information and documentation that
identifies each Guarantor, which information includes the name and address of
such Persons and other information that will allow the Lenders to identify such
Persons in accordance with the Act.

 

Section 30. Entire Agreement.

 

(a) THIS GUARANTY AND THE OTHER LOAN DOCUMENTS ARE THE FINAL EXPRESSION OF THE
AGREEMENT BETWEEN THE PARTIES. THIS GUARANTY MAY NOT BE CONTRADICTED BY EVIDENCE
OF ANY PRIOR ORAL AGREEMENT OR OF ANY CONTEMPORANEOUS ORAL AGREEMENT BETWEEN THE
PARTIES. ANY AND ALL SUCH PRIOR OR CONTEMPORANEOUS ORAL AGREEMENTS ARE EXPRESSLY
SUPERSEDED BY THIS GUARANTY.

 

(b) THE PARTIES TO THIS GUARANTY HEREBY ACKNOWLEDGE AND AFFIRM THAT NO UNWRITTEN
ORAL AGREEMENT BETWEEN THE PARTIES EXISTS.

 

[Signature Page Follows]

 

12

 

 

Each Guarantor has caused this Guaranty to be duly executed as of the date first
above written.

 

  GUARANTORS:       Fatburger North America, Inc., a Delaware corporation      
  By: /s/ Andrew A. Wiederhorn   Name: Andrew A. Wiederhorn   Title: Chief
Executive Officer         Ponderosa Franchising Company LLC, a Delaware limited
liability company       By: /s/ Andrew A. Wiederhorn   Name: Andrew A.
Wiederhorn   Title: Chief Executive Officer         Bonanza Restaurant Company
LLC, a Delaware limited liability company         By: /s/ Andrew A. Wiederhorn  
Name: Andrew A. Wiederhorn   Title: Manager         Ponderosa International
Development, Inc., a Delaware corporation         By: /s/ Andrew A. Wiederhorn  
Name: Andrew A. Wiederhorn   Title: Chief Executive Officer         Puerto Rico
Ponderosa, Inc., a Delaware corporation         By: /s/ Andrew A. Wiederhorn  
Name: Andrew A. Wiederhorn   Title: Chief Executive Officer

 

[Signature Page to Guaranty]

 

 

 

 

  Buffalo’s Franchise Concepts, Inc., a Nevada corporation       By: /s/ Andrew
A. Wiederhorn   Name: Andrew A. Wiederhorn   Title: Chief Executive Officer    
    Buffalo’s Franchise Concepts Inc., a Delaware corporation         By: /s/
Andrew A. Wiederhorn   Name: Andrew A. Wiederhorn   Title: Chief Executive
Officer         Hurricane AMT LLC, a Delaware limited liability company        
By: /s/ Andrew A. Wiederhorn   Name: Andrew A. Wiederhorn   Title: Chef
Executive Officer         Fatburger Corporation, a Delaware corporation        
By: /s/ Andrew A. Wiederhorn   Name: Andrew A. Wiederhorn   Title: Chief
Executive Officer         Homestyle Dining LLC, a Delaware limited liability
company         By: /s/ Andrew A. Wiederhorn   Name: Andrew A. Wiederhorn  
Title: Manager

 

 

 

 

 



 